20-05027-rbk Doc#63-3 Filed 09/14/20 Entered 09/14/20 09:20:01 Proposed Order Pg 1
                                       of 3




                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

 In re:                                         §        Chapter 11
 KRISJENN RANCH, LLC                            §
      Debtor                                    §      Case No. 20-50805
                                                §
 KRISJENN RANCH, LLC and                        §
 KRISJENN RANCH, LLC-SERIES                     §
 UVALDE RANCH, and KRISJENN                     §
 RANCH, LLC-SERIES PIPELINE                     §
 ROW as successors in interest to               §
 BLACKDUCK PROPERTIES, LLC,                     §
      Plaintiffs                                §
 v.                                             §
 DMA PROPERTIES, INC., and                      §
 LONGBRANCH ENERGY, LP,                         §     Adversary No. 20-05027
      Defendants                                §
 DMA PROPERTIES, INC.                           §
      Counter-Plaintiff/Third Party Plaintiff   §
 v.                                             §
 KRISJENN RANCH, LLC,                           §
 KRISJENN RANCH, LLC-SERIES                     §
 UVALDE RANCH, and KRISJENN                     §
 RANCH, LLC-SERIES PIPELINE ROW,                §
 BLACKDUCK PROPERTIES, LLC,                     §
 LARRY WRIGHT, and JOHN TERRILL                 §      Adversary No. 20-05027
      Counter-Defendants/Third-Party Defendants §
20-05027-rbk Doc#63-3 Filed 09/14/20 Entered 09/14/20 09:20:01 Proposed Order Pg 2
                                       of 3


                 ORDER ON THIRD-PARTY DEFENDANT LARRY WRIGHTS’
                   MOTION FOR LEAVE TO FILE HIS FIRST AMENDED
                       ANSWERS AND AFFIRMATIVE DEFENSES

         On this day came on to be considered Third-Party Defendant Larry Wright’s Motion

 for Leave to File His First Amended Answer and Affirmative Defenses to Third-Party

 Defendants DMA Properties, Inc. and Frank Daniel Moore’s Third-Party claims against him.

 Having considered the Motion, the Court finds that the motion is with merit and should be

 granted.

         It is therefore ORDERED that the First Amended Answer and Affirmative Defenses

 in the above cause—attached to the instant motion as Exhibits 1 and 2—are hereby accepted

 as filed in this case and shall be so reflected in the docket.

         SO ORDERED.

                                                 ###
20-05027-rbk Doc#63-3 Filed 09/14/20 Entered 09/14/20 09:20:01 Proposed Order Pg 3
                                       of 3


 SUBMITTED BY:

 BAYNE, SNELL & KRAUSE
 1250 N.E. Loop 410, Suite 725
 San Antonio, Texas 78209
 Telephone: (210) 824-3278
 Facsimile: (210) 824-3937
 Email: wgermany@bsklaw.com

  /s/ William P. Germany
 WILLIAM P. GERMANY
 State Bar No. 24069777
 Attorney for Third-Party Defendant Larry Wright
